Exhibit 10.1

FORM OF COMMERCIAL PAPER DEALER AGREEMENT

4(a)(2) Program; Guaranteed

Among:

NOBLE CORPORATION, a Cayman Islands exempted

company limited by shares, as Issuer,

NOBLE HOLDING INTERNATIONAL LIMITED, a

Cayman Islands exempted company limited by shares, as a Guarantor,

NOBLE DRILLING CORPORATION, a Delaware corporation, as

a Guarantor, and

                                                     , as Dealer

Concerning Notes to be issued pursuant to a Commercial Paper Issuing and Paying
Agent Agreement dated as of                 , 2012 between the Issuer
and                            , as Issuing and Paying Agent

Dated as of                 , 2012



--------------------------------------------------------------------------------

Commercial Paper Dealer Agreement

4(a)(2) Program; Guaranteed

This agreement (the “Agreement”) sets forth the understandings among the Issuer,
the Guarantors and the Dealer, each named on the cover page hereof, in
connection with the issuance and sale by the Issuer of its short-term promissory
notes (the “Notes”) through the Dealer.

Each of Noble Drilling Corporation, a Delaware corporation (“NDC”), and Noble
Holding International Limited, a Cayman Islands exempted company limited by
shares (“NHIL” and, together with NDC, the “Guarantors”), has agreed
unconditionally and irrevocably to guarantee payment in full of the principal of
and interest (if any) on all such Notes of the Issuer, pursuant to a guarantee,
dated the date hereof, in the form of Exhibit D hereto (the “Guarantee”).

Certain terms used in this Agreement are defined in Section 6 hereof.

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

1. Offers, Sales and Resales of Notes.

 

  1.1 While (i) the Issuer has and shall have no obligation to sell the Notes to
the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer and the
Guarantors contained herein or made pursuant hereto and on the terms and
conditions and in the manner provided herein and sold by the Issuer in reliance
on the representations, warranties, covenants and agreements of the Dealer
contained herein or made pursuant hereto and on the terms and conditions and in
the manner provided herein.

 

  1.2 So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, neither the Issuer nor any
Guarantor shall, without the consent of the Dealer (which consent shall not be
unreasonably withheld, conditioned or delayed), offer, solicit or accept offers
to purchase, or sell, any Notes except (a) in transactions with one or more
dealers which may from time to time after the date hereof become dealers with
respect to the Notes by executing with the Issuer and the Guarantors one or more
agreements which contain provisions substantially identical to those contained
in Section 1 of this Agreement, of which the Issuer and the Guarantors hereby
undertake to provide the Dealer prompt notice or (b) in transactions with the
other dealers listed on the Addendum hereto, which are executing agreements with
the Issuer and the Guarantors which contain provisions substantially identical
to Section 1 of this Agreement contemporaneously herewith. In no event shall the
Issuer or any Guarantor offer, solicit or accept offers to purchase, or sell,
any Notes directly on its own behalf in transactions with persons other than
broker-dealers as specifically permitted in this Section 1.2.

 

2



--------------------------------------------------------------------------------

  1.3

The Notes shall be in a minimum denomination of $250,000 or integral multiples
of $1,000 in excess thereof, will bear such interest rates, if interest bearing,
or will be sold at such discount from their face amounts, as shall be agreed
upon by the Dealer and the Issuer, shall have a maturity not exceeding 397 days
from the date of issuance and may have such terms as are specified in Exhibit C
hereto or the Private Placement Memorandum. The Notes shall not contain any
provision for extension, renewal or automatic “rollover.”

 

  1.4 The authentication and issuance of, and payment for, the Notes shall be
effected in accordance with the Issuing and Paying Agency Agreement, and the
Notes shall be either individual physical certificates or book-entry notes
evidenced by one or more master notes (each, a “Master Note”) registered in the
name of The Depository Trust Company (“DTC”) or its nominee, in the form or
forms annexed to this Agreement as Annex 1.

 

  1.5 If the Issuer and the Dealer shall agree on the terms of the purchase of
any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate or interest rate
index and margin (in the case of interest-bearing Notes) or discount thereof (in
the case of Notes issued on a discount basis), and appropriate compensation for
the Dealer’s services hereunder) pursuant to this Agreement, the Issuer shall
cause such Note to be issued and delivered in accordance with the terms of the
Issuing and Paying Agency Agreement and payment for such Note shall be made by
the purchaser thereof, either directly or through the Dealer, to the Issuing and
Paying Agent, for the account of the Issuer. Except as otherwise agreed, in the
event that the Dealer is acting as an agent and a purchaser shall either fail to
accept delivery of or make payment for a Note on the date fixed for settlement,
the Dealer shall promptly notify the Issuer, and if the Dealer has theretofore
paid the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note. If such failure occurred for any reason other than default by the Dealer,
the Issuer and the Guarantors agree, jointly and severally, to reimburse the
Dealer on an equitable basis for the Dealer’s loss of the use of such funds for
the period such funds were credited to the Issuer’s account.

 

  1.6 The Dealer, the Issuer and the Guarantors hereby establish and agree to
observe the following procedures in connection with offers, sales and subsequent
resales or other transfers of the Notes:

(a) Offers and sales of the Notes by or through the Dealer shall be made only
to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers, Institutional Accredited Investors or Sophisticated
Individual Accredited Investors and (ii) non-bank fiduciaries or agents that
will be purchasing Notes for one or more accounts, each of which is reasonably
believed by the Dealer to be a Qualified Institutional Buyer, an Institutional
Accredited Investor or Sophisticated Individual Accredited Investor.

 

3



--------------------------------------------------------------------------------

(b) Resales and other transfers of the Notes by the holders thereof shall be
made only in accordance with the restrictions in the legend described in clause
(e) below and to the extent such resale is of a Note purchased directly by the
Dealer from the Issuer, the Dealer will comply with the provisions of such
legend and this Section 1.6.

(c) No general solicitation or general advertising shall be used in connection
with the offering of the Notes. Without limiting the generality of the
foregoing, without the prior written approval of the other party, neither the
Issuer nor any Guarantor, on the one hand, nor the Dealer, on the other hand,
shall issue any press release, make any other statement to any member of the
press making reference to the Notes, the offer or sale of the Notes, the
Guarantee or this Agreement or place or publish any “tombstone” or other
advertisement relating to the Notes, the offer or sale of the Notes or the
Guarantee. Notwithstanding the foregoing, any publication by the Issuer of a
notice in accordance with Rule 135c under the Securities Act shall not be deemed
to constitute general solicitation or general advertising hereunder and shall
not require prior written approval of the Dealer. Except as required by
applicable law or regulation, the Issuer and each Guarantor, as applicable,
shall (i) omit the names of the Dealer from any publicly available filing by the
Issuer or any Guarantor that makes reference to the offer or sale of the Notes,
the issuance of the Guarantee or this Agreement and (ii) redact the Dealer’s
name and any contact or other information that could identify the Dealer from
any agreement or other information included in such filing.

(d) No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary or agent acting on behalf
of others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.

(e) Offers and sales of the Notes by the Issuer through the Dealer acting as
agent for the Issuer shall be made in accordance with Rule 506 under the
Securities Act, and shall be subject to the restrictions described in the legend
appearing on Exhibit A hereto. A legend substantially to the effect of such
Exhibit A shall appear as part of the Private Placement Memorandum used in
connection with offers and sales of Notes hereunder, as well as on each
individual certificate representing a Note and each Master Note representing
book-entry Notes offered and sold pursuant to this Agreement.

 

4



--------------------------------------------------------------------------------

(f) The Dealer shall furnish or shall have furnished to each purchaser of Notes
for which it has acted as the dealer a copy of the then-current Private
Placement Memorandum unless such purchaser has previously received a copy of the
Private Placement Memorandum as then in effect. The Private Placement Memorandum
shall expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from the Issuer, the
Guarantors and the Dealer and shall provide the names, addresses and telephone
numbers of the persons from whom information regarding the Issuer and the
Guarantors may be obtained.

(g) The Issuer and the Guarantors, jointly and severally, agree for the benefit
of the Dealer and each of the holders and prospective purchasers from time to
time of the Notes that, if at any time the Issuer and the Guarantors shall not
be subject to Section 13 or 15(d) of the Exchange Act, the Issuer and the
Guarantors will furnish, upon request and at their expense, to the Dealer and to
holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).

(h) In the event that any Note offered or to be offered by the Dealer would be
ineligible for resale under Rule 144A, the Issuer shall promptly notify the
Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.

(i) The Issuer and the Guarantors represent that neither the Issuer nor any
Guarantor is currently issuing commercial paper in the United States market in
reliance upon the exemption provided by Section 3(a)(3) of the Securities Act.
The Issuer and the Guarantors agree that, if the Issuer or any Guarantor shall
issue commercial paper after the date hereof in reliance upon such exemption
(a) the proceeds from the sale of the Notes will be segregated from the proceeds
of the sale of any such commercial paper by being placed in a separate account;
(b) the Issuer and the Guarantors will institute appropriate corporate
procedures to ensure that the offers and sales of notes issued by the Issuer or
a Guarantor, as the case may be, pursuant to the Section 3(a)(3) exemption are
not integrated with offerings and sales of Notes hereunder; and (c) the Issuer
and the Guarantors will comply with each of the requirements of Section 3(a)(3)
of the Securities Act in selling commercial paper or other short-term debt
securities other than the Notes in the United States.

 

  1.7 Each of the Issuer and each Guarantor hereby represents and warrants to
the Dealer, in connection with offers, sales and resales of Notes, as follows:

(a) The Issuer and each Guarantor hereby confirm to the Dealer that within the
preceding six months neither the Issuer nor any Guarantor nor any person other
than the Dealer or the other dealers referred to in Section 1.2 hereof acting on
behalf of the Issuer or any Guarantor has offered or sold any Notes, or any
substantially similar security of the Issuer or any Guarantor (including,
without limitation, medium-term notes issued by the Issuer or a Guarantor with
maturities less than 365 days), to, or solicited offers to buy any such security
from, any

 

5



--------------------------------------------------------------------------------

person other than the Dealer or the other dealers referred to in Section 1.2
hereof. The Issuer and each Guarantor also agree that (except as permitted by
Section 1.6(i)), as long as the Notes are being offered for sale by the Dealer
and the other dealers referred to in Section 1.2 hereof as contemplated hereby
and until at least six months after the offer of Notes hereunder has been
terminated, none of the Issuer, any Guarantor nor any person other than the
Dealer or the other dealers referred to in Section 1.2 hereof (except as
contemplated by Section 1.2 hereof) will offer the Notes or any substantially
similar security of the Issuer or a Guarantor for sale to, or solicit offers to
buy any such security from, any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof, it being understood that such
agreement is made with a view to bringing the offer and sale of the Notes within
the exemption provided by Section 4(a)(2) of the Securities Act and Rule 506
thereunder and shall survive any termination of this Agreement. Each of the
Issuer and each Guarantor hereby represents and warrants that it has not taken
or omitted to take, and will not take or omit to take, any action that would
cause the offering and sale of Notes hereunder to be integrated with any other
offering of securities, whether such offering is made by the Issuer or a
Guarantor or some other party or parties.

(b) The Issuer represents and agrees that the proceeds of the sale of the Notes
are not currently contemplated to be used for the purpose of buying, carrying or
trading securities within the meaning of Regulation T and the interpretations
thereunder by the Board of Governors of the Federal Reserve System. In the event
that the Issuer determines to use such proceeds for the purpose of buying,
carrying or trading securities, whether in connection with an acquisition of
another company or otherwise, the Issuer shall give the Dealer at least five
business days’ prior written notice to that effect but shall not be required to
identify or disclose such securities. Thereafter, in the event that the Dealer
purchases Notes as principal and does not resell such Notes on the day of such
purchase, to the extent necessary to comply with Regulation T and the
interpretations thereunder, the Dealer will sell such Notes either (i) only to
offerees it reasonably believes to be Qualified Institutional Buyers or to
Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.

2. Representations and Warranties of the Issuer and the Guarantors.

Each of the Issuer and each Guarantor represents and warrants as to itself that:

 

  2.1 The Issuer is a company duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation and has all the
requisite power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agency Agreement.

 

6



--------------------------------------------------------------------------------

  2.2 Each Guarantor is a company or a corporation, as applicable, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation and has all the requisite power and authority to
execute, deliver and perform its obligations under the Guarantee, this Agreement
and the Issuing and Paying Agency Agreement.

 

  2.3 This Agreement and the Issuing and Paying Agency Agreement have been duly
authorized, executed and delivered by the Issuer and constitute legal, valid and
binding obligations of the Issuer enforceable against the Issuer in accordance
with their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law). This Agreement has been duly authorized,
executed and delivered by each Guarantor and constitutes the legal, valid and
binding obligation of each Guarantor enforceable against each Guarantor in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

  2.4 The Notes have been duly authorized, and when issued as provided in the
Issuing and Paying Agency Agreement, will be duly and validly issued and will
constitute legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

  2.5 The Guarantee has been duly authorized, executed and delivered by each
Guarantor and constitutes the legal, valid and binding obligation of each
Guarantor enforceable against each Guarantor in accordance with its terms
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

  2.6 Assuming compliance by the Dealer with the procedures applicable to it set
forth in Section 1, the offer and sale of the Notes and the Guarantee in the
manner contemplated hereby do not require registration of the Notes or the
Guarantee under the Securities Act, pursuant to the exemption from registration
contained in Section 4(a)(2) thereof, and no indenture in respect of the Notes
or the Guarantee is required to be qualified under the Trust Indenture Act of
1939, as amended.

 

  2.7 The Notes and the Guarantee will rank at least pari passu with all other
unsecured and unsubordinated indebtedness of the Issuer and each Guarantor,
respectively.

 

7



--------------------------------------------------------------------------------

  2.8 Assuming compliance by Dealer with the procedures set forth in Section 1,
no consent or action of, or filing or registration with, any governmental or
public regulatory body or authority, including the SEC, is required to
authorize, or is otherwise required in connection with the execution, delivery
or performance of, this Agreement, the Notes, the Guarantee or the Issuing and
Paying Agency Agreement, except as may be required by the securities or Blue Sky
laws of the various states in connection with the offer and sale of the Notes.

 

  2.9 Neither the execution and delivery of this Agreement, the Guarantee and
the Issuing and Paying Agency Agreement, nor the issuance of the Notes in
accordance with the Issuing and Paying Agency Agreement, nor the fulfillment of
or compliance with the terms and provisions hereof or thereof by the Issuer or
the Guarantors, will (i) result in the creation or imposition of any mortgage,
lien, charge or encumbrance of any nature whatsoever upon any of the properties
or assets of the Issuer or the Guarantors, or (ii) violate or result in a breach
or a default under any of the terms of the charter documents or by-laws of the
Issuer or the Guarantors, any contract or instrument to which the Issuer or a
Guarantor is a party or by which it or its property is bound, or any law or
regulation, or any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer or a Guarantor is subject or by which it or
its property is bound, which breach, violation or default could reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), operations or business of the Issuer and its subsidiaries, taken as
a whole, or any Guarantor and its subsidiaries, taken as a whole, or the ability
of the Issuer or any Guarantor to perform its obligations under this Agreement,
the Notes, the Guarantee or the Issuing and Paying Agency Agreement, as
applicable.

 

  2.10 There is no litigation or governmental proceeding pending, or to the
knowledge of the Issuer or any Guarantor threatened, against or affecting the
Issuer or any Guarantor or any of their subsidiaries which could reasonably be
expected to result in a material adverse change in the condition (financial or
otherwise), operations or business of the Issuer and its subsidiaries, taken as
a whole, or any Guarantor and its subsidiaries, taken as a whole, or the ability
of the Issuer or any Guarantor to perform its obligations under this Agreement,
the Notes, the Guarantee or the Issuing and Paying Agency Agreement, as
applicable.

 

  2.11 Neither the Issuer nor any Guarantor is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

  2.12 Neither the Private Placement Memorandum nor the Company Information
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided that the Issuer and the Guarantors make no representation or warranty
as to the Dealer Information.

 

  2.13

Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by each of the Issuer and each Guarantor to the Dealer, as of the
date thereof, that, both before and after giving effect to such issuance and

 

8



--------------------------------------------------------------------------------

  after giving effect to such amendment or supplement, (i) the representations
and warranties given by the Issuer and the Guarantors set forth in this
Section 2 remain true and correct on and as of such date as if made on and as of
such date, (ii) in the case of an issuance of Notes, the Notes being issued on
such date have been duly and validly issued and constitute legal, valid and
binding obligations of the Issuer, enforceable against the Issuer in accordance
with their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and are guaranteed pursuant to the Guarantee,
(iii) in the case of an issuance of Notes, since the date of the most recent
Private Placement Memorandum (as most recently amended or supplemented,
including by incorporation of Company Information therein), there has been no
material adverse change in the condition (financial or otherwise), operations or
business of the Issuer and its subsidiaries taken as a whole, or the Guarantors
and their respective subsidiaries taken as a whole, which has not been disclosed
to the Dealer in writing and (iv) neither the Issuer nor any Guarantor is in
default of any of its obligations hereunder or under the Notes, the Guarantee or
the Issuing and Paying Agency Agreement.

 

  2.14 Under the laws of the Cayman Islands, neither the Issuer or NHIL
(collectively, the “Cayman Entities”) nor any of their revenues, assets or
properties has any right of immunity from service of process or from the
jurisdiction of competent courts of the Cayman Islands or the United States or
the State of New York in connection with any suit, action or proceeding,
attachment prior to judgment, attachment in aid of execution of a judgment or
execution of a judgment or from any other legal process with respect to its
obligations under this Agreement, the Issuing and Paying Agency Agreement, the
Guarantee or the Notes.

 

  2.15 Each of the Cayman Entities is permitted to make all payments under this
Agreement, the Issuing and Paying Agency Agreement, the Guarantee and the Notes
to holders of the Notes that are non-residents of the Cayman Islands, free and
clear of and without deduction or withholding for or on account of any taxes or
other governmental charges imposed by the Cayman Islands. There is no stamp or
documentary tax or other charge imposed by the Cayman Islands in connection with
the execution, delivery, issuance, payment, performance, enforcement or
introduction into evidence in a court of the Cayman Islands of this Agreement,
the Issuing and Paying Agency Agreement, the Guarantee or any Note.

 

  2.16 The choice of New York law to govern this Agreement, the Issuing and
Paying Agency Agreement, the Guarantee and the Notes is, under the laws of the
Cayman Islands, a valid, effective and irrevocable choice of law, and the
submission by each of the Cayman Entities in Section 7.3 (b) of the Agreement to
the jurisdiction of the courts of the United States District Court and the State
of New York located in the Borough of Manhattan is valid and binding upon the
Cayman Entities under the laws of the Cayman Islands.

 

9



--------------------------------------------------------------------------------

  2.17 Any final judgment rendered by any court referred to in Section 2.16 in
an action to enforce the obligations of a Cayman Entity under this Agreement,
the Issuing and Paying Agency Agreement, the Guarantee or the Notes is capable
of being enforced in the courts of the Cayman Islands.

 

  2.18 As a condition to the admissibility in evidence of this Agreement, the
Issuing and Paying Agency Agreement, the Guarantee or the Notes in the courts of
the Cayman Islands, it is not necessary that this Agreement, the Issuing and
Paying Agency Agreement, the Guarantee or the Notes be filed or recorded with
any court or other authority.

 

  2.19 Each Guarantor will receive financial benefits by the issuance of the
Notes by the Issuer and such Guarantor’s issuance of the Guarantee in respect of
the Notes.

3. Covenants and Agreements of the Issuer and the Guarantors.

Each of the Issuer and each Guarantor covenants and agrees as to itself that:

 

  3.1 The Issuer and the Guarantors will give the Dealer prompt notice (but in
any event prior to any subsequent issuance of Notes hereunder) of any amendment
to, modification of or waiver with respect to, the Notes, the Guarantee or the
Issuing and Paying Agency Agreement, including a complete copy of any such
amendment, modification or waiver.

 

  3.2 The Issuer and the Guarantors shall, whenever there shall occur any
material adverse change in the condition (financial or otherwise), operations or
business of the Issuer and its subsidiaries, taken as a whole, or a Guarantor
and its subsidiaries, taken as a whole, or any adverse development or occurrence
in relation to the Issuer or any Guarantor that would be material to holders of
the Notes or potential holders of the Notes (including any downgrading or
receipt of any notice of intended or potential downgrading or any review for
potential change in the rating accorded any of the securities of the Issuer or
any Guarantor by any nationally recognized statistical rating organization which
has published a rating of the Notes), promptly, and in any event prior to any
subsequent issuance of Notes hereunder, notify the Dealer (by telephone,
confirmed in writing) of such change, development or occurrence, provided that,
to the extent any such development or occurrence is described in reasonable
detail in any periodic or current report of the Issuer or Noble-Swiss on file
with the Securities and Exchange Commission and available to the Dealer on a
timely basis, the Dealer shall be deemed notified in accordance herewith.

 

  3.3 The Issuer and the Guarantors shall from time to time furnish to the
Dealer such information as the Dealer may reasonably request, including, without
limitation, any press releases or material provided by the Issuer or any
Guarantor to any national securities exchange or rating agency, regarding
(i) the operations and financial condition of the Issuer or such Guarantor,
(ii) the due authorization and execution of the Notes and the Guarantee,
(iii) the Issuer’s ability to pay the Notes as they mature and (iv) such
Guarantor’s ability to fulfill its obligations under the Guarantee.

 

10



--------------------------------------------------------------------------------

  3.4 The Issuer and each Guarantor will take all such action as the Dealer may
reasonably request to ensure that each offer and each sale of the Notes will
comply with any applicable state Blue Sky laws; provided, however, that neither
the Issuer nor any Guarantor shall be obligated to file any general consent to
service of process or to qualify as a foreign corporation in any jurisdiction in
which it is not so qualified or subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

 

  3.5 The Issuer shall not issue Notes hereunder until the Dealer shall have
received (a) opinions of counsel to the Issuer and the Guarantors, addressed to
the Dealer, reasonably satisfactory in form and substance to the Dealer, (b) a
copy of the executed Issuing and Paying Agency Agreement as then in effect,
(c) a copy of the executed Guarantee, (d) a copy of the resolutions adopted by
the Boards of Directors (or other governing bodies) of the Issuer and each
Guarantor, reasonably satisfactory in form and substance to the Dealer and
certified by the Secretary or other appropriate officer or director of the
Issuer or such Guarantor, as the case may be, authorizing execution and delivery
by the Issuer and such Guarantor of this Agreement, the Issuing and Paying
Agency Agreement, the Guarantee and the Notes, as applicable, and consummation
by the Issuer and such Guarantor of the transactions contemplated hereby and
thereby, (e) prior to the issuance of any book-entry Notes represented by a
master note registered in the name of DTC or its nominee, a copy of the executed
Letter of Representations among the Issuer, the Guarantors, the Issuing and
Paying Agent and DTC and of the executed master note, (f) prior to the issuance
of any Notes in physical form, a copy of such form (unless attached to this
Agreement or the Issuing and Paying Agency Agreement) and (g) such other
certificates, opinions, letters and documents as the Dealer shall have
reasonably requested.

 

  3.6 The Issuer and the Guarantors, jointly and severally, shall reimburse the
Dealer for all of the Dealer’s reasonable out-of-pocket expenses related to this
Agreement, including expenses incurred in connection with its preparation and
negotiation, and the transactions contemplated hereby (including, but not
limited to, the printing and distribution of the Private Placement Memorandum),
and, if applicable, for the reasonable fees and out-of-pocket expenses of the
Dealer’s external counsel.

4. Disclosure.

 

  4.1 The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer and the Guarantors.
The Private Placement Memorandum shall contain a statement expressly offering an
opportunity for each prospective purchaser to ask questions of, and receive
answers from, the Issuer and the Guarantors concerning the offering of Notes and
to obtain relevant additional information which the Issuer possesses or can
acquire without unreasonable effort or expense.

 

11



--------------------------------------------------------------------------------

  4.2 Each of the Issuer and each Guarantor agrees to promptly furnish the
Dealer with the Company Information upon or promptly following the time it is
filed with the SEC or otherwise becomes publicly available, provided that such
Company Information shall be deemed furnished and delivered on the date such
information has been posted on the SEC website accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the SEC thereto.

 

  4.3 (a) Each of the Issuer and each Guarantor further agrees to notify the
Dealer promptly upon the occurrence of any event relating to or affecting the
Issuer or a Guarantor that would cause any of the Company Information (other
than any Company Information described in clause (iii) of the definition
thereof) to include an untrue statement of a material fact or to omit to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they are made, not misleading.

(b) In the event that the Issuer or a Guarantor gives the Dealer notice pursuant
to Section 4.3(a) and the Dealer notifies the Issuer that it then has Notes it
is holding in inventory, the Issuer and the Guarantors agree promptly to
supplement or amend the Private Placement Memorandum (including through
documents incorporated by reference or referred to therein) so that the Private
Placement Memorandum, as amended or supplemented, shall not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading, and the Issuer and the Guarantors shall
make such supplement or amendment available to the Dealer.

(c) In the event that (i) the Issuer or a Guarantor gives the Dealer notice
pursuant to Section 4.3(a), (ii) the Dealer does not notify the Issuer or the
Guarantors that it is then holding Notes in inventory and (iii) the Issuer or
any Guarantor chooses not to promptly amend or supplement the Private Placement
Memorandum in the manner described in clause (b) above, then all solicitations
and sales of Notes shall be suspended until such time as the Issuer and the
Guarantors have so amended or supplemented the Private Placement Memorandum, and
made such amendment or supplement available to the Dealer.

(d) Without limiting the generality of Section 4.3(a), the Issuer and the
Guarantors shall review, amend and supplement the Private Placement Memorandum
(including through documents incorporated by reference or referred to therein)
on a periodic basis, but no less than at least once annually, to incorporate
current financial information of the Issuer and the Guarantors to the extent
necessary to ensure that the information provided in the Private Placement
Memorandum is accurate and complete.

 

12



--------------------------------------------------------------------------------

5. Indemnification and Contribution.

 

  5.1 The Issuer and the Guarantors, jointly and severally, will indemnify and
hold harmless the Dealer, each individual, corporation, partnership, trust,
association or other entity controlling the Dealer, any affiliate of the Dealer
or any such controlling entity and their respective directors, officers,
employees, partners, incorporators, shareholders, servants, trustees and agents
(hereinafter the “Indemnitees”) against any and all liabilities, penalties,
suits, causes of action, losses, damages, claims, costs and expenses (including,
without limitation, reasonable fees and disbursements of external counsel) or
judgments of whatever kind or nature (each a “Claim”), imposed upon, incurred by
or asserted against the Indemnitees arising out of or based upon (i) any
allegation that the Private Placement Memorandum, the Company Information or any
information provided by the Issuer or any Guarantor to the Dealer included (as
of any relevant time) or includes an untrue statement of a material fact or
omitted (as of any relevant time) or omits to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading or (ii) the breach by the Issuer or any Guarantor of
any agreement, covenant or representation made in or pursuant to this Agreement.
This indemnification shall not apply to the extent that the Claim arises out of
or is based upon (i) Dealer Information or (ii) with respect to the indemnity
contained in clause (ii) of the immediately preceding sentence, the gross
negligence or willful misconduct of the Dealer as established by a final
nonappealable judgment of a court of competent jurisdiction.

 

  5.2 Provisions relating to claims made for indemnification under this
Section 5 are set forth in Exhibit B to this Agreement.

 

  5.3 In order to provide for just and equitable contribution in circumstances
in which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer and the
Guarantors, jointly and severally, shall contribute to the aggregate costs
incurred by the Dealer in connection with any Claim in the proportion of the
respective economic interests of the Issuer and the Guarantors, on the one hand
and the Dealer, on the other hand; provided, however, that such contribution by
the Issuer and the Guarantors shall be in an amount such that the aggregate
costs incurred by the Dealer do not exceed the aggregate of the commissions and
fees earned by the Dealer hereunder with respect to the issue or issues of Notes
to which such Claim relates. The respective economic interests shall be
calculated by reference to the aggregate proceeds to the Issuer of the Notes
issued hereunder and the aggregate commissions and fees earned by the Dealer
hereunder.

6. Definitions.

 

  6.1 “Claim” shall have the meaning set forth in Section 5.1.

 

13



--------------------------------------------------------------------------------

  6.2 “Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s most recent
report on Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed
by the Issuer or Noble-Swiss with the SEC since the most recent Form 10-K,
(ii) the Issuer’s most recent annual audited financial statements and each
interim financial statement or report prepared subsequent thereto, if not
included in item (i) above, (iii) the Issuer’s and their affiliates’ other
publicly available recent reports, including, but not limited to, any publicly
available filings or reports provided to their respective shareholders, (iv) any
other information or disclosure prepared pursuant to Section 4.3 hereof and
(v) any information prepared or approved by the Issuer or any Guarantor for
dissemination to investors or potential investors in the Notes.

 

  6.3 “Dealer Information” shall mean material concerning the Dealer provided by
the Dealer in writing expressly for inclusion in the Private Placement
Memorandum.

 

  6.4 “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

 

  6.5 “Indemnitee” shall have the meaning set forth in Section 5.1.

 

  6.6 “Institutional Accredited Investor” shall mean an institutional investor
that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.

 

  6.7 “Issuing and Paying Agency Agreement” shall mean the issuing and paying
agency agreement described on the cover page of this Agreement, as such
agreement may be amended or supplemented from time to time.

 

  6.8 “Issuing and Paying Agent” shall mean the party designated as such on the
cover page of this Agreement, as issuing and paying agent under the Issuing and
Paying Agency Agreement, or any successor thereto in accordance with the Issuing
and Paying Agency Agreement.

 

  6.9 “Noble-Swiss” shall mean Noble Corporation, a corporation organized and
existing under the laws of Switzerland.

 

  6.10 “Non-bank fiduciary or agent” shall mean a fiduciary or agent other than
(a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.

 

  6.11 “Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

 

14



--------------------------------------------------------------------------------

  6.12 “Qualified Institutional Buyer” shall have the meaning assigned to that
term in Rule 144A under the Securities Act.

 

  6.13 “Rule 144A” shall mean Rule 144A under the Securities Act.

 

  6.14 “SEC” shall mean the U.S. Securities and Exchange Commission.

 

  6.15 “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

 

  6.16 “Sophisticated Individual Accredited Investor” shall mean an individual
who (a) is an accredited investor within the meaning of Regulation D under the
Securities Act and (b) based on his or her pre-existing relationship with the
Dealer, is reasonably believed by the Dealer to be a sophisticated investor
(i) possessing such knowledge and experience (or represented by a fiduciary or
agent possessing such knowledge and experience) in financial and business
matters that he or she is capable of evaluating and bearing the economic risk of
an investment in the Notes and (ii) having not less than $5 million in
investments (as defined, for purposes of this section, in Rule 2a51-1 under the
Investment Company Act of 1940, as amended).

7. General

 

  7.1 Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.

 

  7.2 This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its conflict of laws
provisions.

 

  7.3 (a) Each of the Issuer and each Guarantor agrees that any suit, action or
proceeding brought by the Issuer or a Guarantor against the Dealer in connection
with or arising out of this Agreement or the Notes or the offer and sale of the
Notes shall be brought solely in the United States federal courts located in the
Borough of Manhattan or the courts of the State of New York located in the
Borough of Manhattan. EACH OF THE DEALER, THE ISSUER AND EACH GUARANTOR WAIVES
ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(b) Each of the Issuer and each Guarantor hereby irrevocably accepts and submits
to the non-exclusive jurisdiction of each of the aforesaid courts in personam,
generally and unconditionally, for itself and in respect of its properties,
assets and revenues, with respect to any suit, action or proceeding in
connection with or arising out of this Agreement, the Guarantee or the Notes or
the offer and sale of the Notes.

 

15



--------------------------------------------------------------------------------

(c) Each of the Issuer and each Guarantor hereby irrevocably designates,
appoints and empowers CT Corporation System, with offices at 111 8th Avenue, New
York, New York 10011, as its designee, appointee and agent to receive, accept
and acknowledge for and on its behalf, and its properties, assets and revenues,
service for any and all legal process, summons, notices and documents which may
be served in any such action, suit or proceeding brought in the courts listed in
Section 7.3(a) which may be made on such designee, appointee and agent in
accordance with legal procedures prescribed for such courts, with respect to any
suit, action or proceeding in connection with or arising out of this Agreement
or the Notes or the offer and sale of the Notes. If for any reason such
designee, appointee and agent hereunder shall cease to be available to act as
such, each of the Issuer and each Guarantor agrees to designate a new designee,
appointee and agent in The City of New York on the terms and for the purposes of
this Section 7.3 satisfactory to the Dealer. Each of the Issuer and each
Guarantor further hereby irrevocably consents and agrees to the service of any
and all legal process, summons, notices and documents out of any of the
aforesaid courts in any such action, suit or proceeding by serving a copy
thereof upon the agent for service of process referred to in this Section 7.3
(whether or not the appointment of such agent shall for any reason prove to be
ineffective or such agent shall accept or acknowledge such service) or by
mailing copies thereof by registered or certified airmail, postage prepaid, to
it at its address specified in or designated pursuant to this Agreement. Each of
the Issuer and each Guarantor agrees that the failure of any such designee,
appointee and agent to give any notice of such service to it shall not impair or
affect in any way the validity of such service or any judgment rendered in any
action or proceeding based thereon. Nothing herein shall in any way be deemed to
limit the ability of the holders of any Notes or the Dealer to serve any such
legal process, summons, notices and documents in any other manner permitted by
applicable law or to obtain jurisdiction over the undersigned or bring actions,
suits or proceedings against the undersigned in such other jurisdictions, and in
such other manner, as may be permitted by applicable law. Each of the Issuer and
each Guarantor hereby irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any of the aforesaid
actions, suits or proceedings arising out of or in connection with this
Agreement brought in the courts listed in Section 7.3(a) and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

(d) To the extent that the Issuer or any Guarantor or any of their respective
properties, assets or revenues may have or may hereafter become entitled to, or
have attributed to them, any right of immunity, on the grounds of sovereignty or
otherwise, from any legal action, suit or proceeding in connection with or
arising out of this Agreement, the Guarantee or the Notes or the offer and sale
of the Notes, from the giving of any relief in any thereof, from setoff or
counterclaim, from the jurisdiction of any court, from service

 

16



--------------------------------------------------------------------------------

  of process, from attachment upon or prior to judgment, from attachment in aid
of execution of judgment, or from execution of judgment, or other legal process
or proceeding for the giving of any relief or for the enforcement of any
judgment, in any jurisdiction in which proceeding may at any time be commenced,
with respect to its obligations, liabilities or any other matter under or
arising out of or in connection with this Agreement, the Issuing and Paying
Agency Agreement, the Guarantee or the Notes, each of the Issuer and each
Guarantor, respectively, hereby irrevocably and unconditionally waives, and
agrees for the benefit of the Dealer and any holder from time to time of the
Notes not to plead or claim, any such immunity, and consents to such relief and
enforcement.

 

  7.4 This Agreement may be terminated, at any time, by the Issuer, upon one
business day’s prior notice to such effect to the Dealer, or by the Dealer upon
one business day’s prior notice to such effect to the Issuer. Any such
termination, however, shall not affect the obligations of the Issuer or the
Guarantors under Sections 3.7, 5, 7.3, 7.8 and 7.9 hereof or the respective
representations, warranties, agreements, covenants, rights or responsibilities
of the parties made or arising prior to the termination of this Agreement.

 

  7.5 This Agreement is not assignable by any party hereto without the written
consent of the other parties; provided, however, that the Dealer may assign its
rights and obligations under this Agreement to any affiliate of the Dealer.

 

  7.6 This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

  7.7 Except as provided in Section 5 with respect to non-party Indemnitees,
this Agreement is for the exclusive benefit of the parties hereto, and their
respective permitted successors and assigns hereunder, and shall not be deemed
to give any legal or equitable right, remedy or claim to any other person
whatsoever; provided, however, that Sections 7.3(b), (c) and (d) and Section 7.9
are hereby specifically and exclusively acknowledged to also be for the benefit
of the holders from time to time of the Notes, as third-party beneficiaries.

 

  7.8

Each of the Issuer and each Guarantor acknowledges and agrees that (i) the
purchase and sale, or placement, of the Notes pursuant to this Agreement,
including the determination of any price for the Notes and Dealer compensation,
are arm’s-length commercial transactions between the Issuer and the Guarantors,
on the one hand, and the Dealer, on the other, (ii) in connection therewith and
with the process leading to such transactions, the Dealer is acting solely as a
principal and not the agent (except to the extent explicitly set forth herein)
or fiduciary of the Issuer or the Guarantors or any of their affiliates,
(iii) the Dealer has not assumed an advisory or fiduciary responsibility in
favor of the Issuer or the Guarantors or any of their respective affiliates with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether the Dealer has advised or is currently

 

17



--------------------------------------------------------------------------------

  advising the Issuer or the Guarantors or any of their respective affiliates on
other matters) or any other obligation to the Issuer or the Guarantors or any of
their affiliates except the obligations expressly set forth in this Agreement,
(iv) the Issuer and the Guarantors are capable of evaluating and understanding
and each understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement, (v) the Dealer and its affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Issuer and/or the Guarantors and that the Dealer has no
obligation to disclose any of those interests by virtue of any advisory or
fiduciary relationship, (vi) the Dealer has not provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated hereby,
and (vii) each of the Issuer and each Guarantor has consulted its own legal and
financial advisors to the extent it deemed appropriate. Each of the Issuer and
each Guarantor agrees that it will not claim that the Dealer has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Issuer or any Guarantor, in connection with such transactions or the
process leading thereto. Any review by the Dealer of the Issuer or any
Guarantor, the transactions contemplated hereby or other matters relating to
such transactions shall be performed solely for the benefit of the Dealer and
shall not be on behalf of the Issuer or any Guarantor. This Agreement supersedes
all prior agreements and understandings (whether written or oral) between the
Issuer or any Guarantor and the Dealer with respect to the subject matter
hereof. Each of the Issuer and each Guarantor hereby waives and releases, to the
fullest extent permitted by law, any claims the Issuer or any Guarantor may have
against the Dealer with respect to any breach or alleged breach of fiduciary
duty.

 

  7.9 (a) Any payments to the Dealer hereunder or to any holder from time to
time of Notes shall be in United States dollars and shall be free of all
withholding and other taxes and of all other governmental charges of any nature
whatsoever imposed by the respective jurisdictions in which each of the Issuer
and each Guarantor is incorporated other than taxes or governmental charges
based on or measured by net income or receipts and any other taxes or
governmental charges which are imposed because of a connection between the
Dealer or holder with such jurisdiction other than the purchase, ownership or
disposition of Notes. In the event any such withholding is required by law, the
Issuer and the Guarantors agree to (i) pay the same and (ii) pay such additional
amounts to the Dealer or any such holder which, after deduction of any such
withholding, or other taxes or governmental charges of any nature whatsoever
imposed with respect to the payment of such additional amount, shall equal the
amount withheld pursuant to clause (i). The Issuer and each Guarantor, jointly
and severally, agree promptly to pay any stamp duty or other taxes or
governmental charges payable in connection with the execution, delivery, payment
or performance of this Agreement, the Issuing and Paying Agency Agreement, the
Guarantee or the Notes and shall indemnify and hold harmless the Dealer and each
holder of Notes from all liabilities arising from any failure to pay, or delay
in paying, such taxes or charges.

 

18



--------------------------------------------------------------------------------

(b) Each of the Issuer and each Guarantor agrees to indemnify and hold harmless
the Dealer and each holder from time to time of Notes against any loss incurred
by the Dealer or such holder as a result of any judgment or order being given or
made for any amount due hereunder or under the Notes or the Guarantee and such
judgment or order being expressed and paid in a currency (the “Judgment
Currency”) other than United States dollars and as a result of any variation as
between (i) the rate of exchange at which the United States dollar amount is
converted into the Judgment Currency for the purpose of such judgment or order,
and (ii) the rate of exchange at which the Dealer or such holder is able to
purchase United States dollars with the amount of Judgment Currency actually
received by the Dealer or such holder. The foregoing indemnity shall constitute
separate and independent obligations of the Issuer and the Guarantors and shall
continue in full force and effect notwithstanding any such judgment or order as
aforesaid. The term “rate of exchange” shall include any premiums and costs of
exchange payable in connection with the purchase of, or conversion into, the
relevant currency.

[Signature page follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

NOBLE CORPORATION, a Cayman

Islands exempted company limited by

shares, as Issuer

                                                       , as Dealer By:   

 

      By:   

 

Name:          Name:   

 

Title:          Title:   

 

NOBLE HOLDING INTERNATIONAL

LIMITED, a Cayman Islands exempted

company limited by shares, as a Guarantor

      By:   

 

         Name:             Title:            

NOBLE DRILLING CORPORATION, a

Delaware corporation, as a Guarantor

      By:   

 

         Name:             Title:            

 

(Signature Page to Dealer Agreement)



--------------------------------------------------------------------------------

Addendum

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

 

1. The other dealers referred to in clause (b) of Section 1.2 of the Agreement
are                                                                  .

 

2. The addresses of the respective parties for purposes of notices under
Section 7.1 are as follows:

For the Issuer:

Address: Noble Corporation, Suite 3D, Landmark Square, 64 Earth Close, P.O. Box
31327, Georgetown, Grand Cayman, Cayman Islands, BWI

Attention: Alan R. Hay, Vice President

Telephone number: (345) 938-0293

For the Guarantors:

Address: Noble Holding International Limited, c/o Noble Corporation, Suite 3D,
Landmark Square, 64 Earth Close, P.O. Box 31327, Georgetown, Grand Cayman,
Cayman Islands, BWI

Attention: Alan R. Hay, Vice President

Telephone number: (345) 938-0293

With a copy to:

Address: Noble Drilling Corporation, 13135 South Dairy Ashford, Suite 800, Sugar
Land, Texas 77478

Attention: Legal Department

Telephone number: (281) 276-6160

Fax number: (281) 491-2092

For the Dealer:

Address:

Attention:

Telephone number:

 



--------------------------------------------------------------------------------

Exhibit A

Form of Legend for Private Placement Memorandum and Notes

NEITHER THE NOTES NOR THE GUARANTEE THEREOF HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
SECURITIES LAW, AND OFFERS AND SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH
AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER
WILL BE DEEMED TO REPRESENT THAT (I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO
INVESTIGATE MATTERS RELATING TO THE ISSUER, THE GUARANTORS, THE NOTES AND THE
GUARANTEE, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY DISTRIBUTION
THEREOF AND (III) IT IS EITHER (A)(1) AN INSTITUTIONAL INVESTOR OR SOPHISTICATED
INDIVIDUAL INVESTOR THAT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE
501(a) UNDER THE ACT AND WHICH, IN THE CASE OF AN INDIVIDUAL, (i) POSSESSES SUCH
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT HE OR SHE IS
CAPABLE OF EVALUATING AND BEARING THE ECONOMIC RISK OF AN INVESTMENT IN THE
NOTES AND (ii) HAS NOT LESS THAN $5 MILLION IN INVESTMENTS (AN “INSTITUTIONAL
ACCREDITED INVESTOR” OR “SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR”,
RESPECTIVELY) AND (2)(i) PURCHASING NOTES FOR ITS OWN ACCOUNT, (ii) A BANK (AS
DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND LOAN ASSOCIATION OR
OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE ACT) ACTING IN ITS
INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR AGENT (OTHER THAN A
U.S. BANK OR SAVINGS AND LOAN ASSOCIATION) PURCHASING NOTES FOR ONE OR MORE
ACCOUNTS EACH OF WHICH ACCOUNTS IS SUCH AN INSTITUTIONAL ACCREDITED INVESTOR OR
SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL
BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING
NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS
A QIB AND WITH RESPECT TO EACH OF WHICH ACCOUNTS THE PURCHASER HAS SOLE
INVESTMENT DISCRETION; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE
SELLER MAY RELY UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5
OF THE ACT PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER
THEREOF SHALL ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF
WILL BE MADE ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT,
EITHER (1) TO THE ISSUER OR TO A PLACEMENT AGENT DESIGNATED BY THE ISSUER AS A
PLACEMENT AGENT FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE OF
WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT
AGENT TO AN INSTITUTIONAL ACCREDITED INVESTOR, SOPHISTICATED INDIVIDUAL
ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE
REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.



--------------------------------------------------------------------------------

Exhibit B

Further Provisions Relating to Indemnification

(a) The Issuer and the Guarantors, jointly and severally, agree to reimburse
each Indemnitee for all expenses (including reasonable fees and disbursements of
external counsel) as they are incurred by it in connection with investigating or
defending any loss, claim, damage, liability or action in respect of which
indemnification may be sought under Section 5 of the Agreement (whether or not
it is a party to any such proceedings).

(b) Promptly after receipt by an Indemnitee of notice of the existence of a
Claim, such Indemnitee will, if a claim in respect thereof is to be made against
the Issuer or the Guarantors, notify the Issuer and the Guarantors in writing of
the existence thereof; provided that (i) the omission to so notify the Issuer or
any Guarantor will not relieve the Issuer or any Guarantor from any liability
which it may have hereunder unless and except to the extent it did not otherwise
learn of such Claim and such failure results in the forfeiture by the Issuer or
the Guarantors of substantial rights and defenses, and (ii) the omission to so
notify the Issuer or any Guarantor will not relieve them from liability which
they may have to an Indemnitee otherwise than on account of this indemnity
agreement. In case any such Claim is made against any Indemnitee and it notifies
the Issuer or the Guarantors of the existence thereof, the Issuer and the
Guarantors will be entitled to participate therein, and to the extent that any
of them may elect by written notice delivered to the Indemnitee, to assume the
defense thereof, with counsel reasonably satisfactory to such Indemnitee;
provided that if the defendants in any such Claim include both the Indemnitee
and either the Issuer or any of the Guarantors or all of the foregoing, and the
Indemnitee shall have concluded that there may be legal defenses available to it
which are different from or additional to those available to the Issuer or any
Guarantor, the Issuer and the Guarantors shall not have the right to direct the
defense of such Claim on behalf of such Indemnitee, and the Indemnitee shall
have the right to select separate counsel to assert such legal defenses on
behalf of such Indemnitee. Upon receipt of notice from the Issuer or the
Guarantors to such Indemnitee of the election of the Issuer and the Guarantors
to assume the defense of such Claim and approval by the Indemnitee of counsel,
the Issuer and the Guarantors will not be liable to such Indemnitee for expenses
incurred thereafter by the Indemnitee in connection with the defense thereof
(other than reasonable costs of investigation) unless (i) the Indemnitee shall
have employed separate counsel in connection with the assertion of legal
defenses in accordance with the proviso to the next preceding sentence (it being
understood, however, that neither the Issuer nor the Guarantors shall be liable
for the expenses of more than one separate counsel (in addition to any local
counsel in the jurisdiction in which any Claim is brought), approved by the
Dealer, representing the Indemnitee who is party to such Claim), (ii) the Issuer
and the Guarantors shall not have employed counsel reasonably satisfactory to
the Indemnitee to represent the Indemnitee within a reasonable time after notice
of existence of the Claim or (iii) the Issuer or the Guarantors have authorized
in writing the employment of counsel for the Indemnitee. The indemnity,
reimbursement and contribution obligations of the Issuer and the Guarantors
hereunder shall be in addition to any other liability the Issuer or the
Guarantors may otherwise have to an Indemnitee and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Issuer, the Guarantors and any Indemnitee. Each of the
Issuer and each Guarantor agrees that without the Dealer’s prior written
consent, it will not settle, compromise or consent to the entry of any judgment
in any Claim in respect of which indemnification may be sought under the
indemnification provision of the Agreement



--------------------------------------------------------------------------------

(whether or not the Dealer or any other Indemnitee is an actual or potential
party to such Claim), unless such settlement, compromise or consent (i) includes
an unconditional release of each Indemnitee from all liability arising out of
such Claim and (ii) does not include a statement as to or an admission of fault,
culpability or failure to act, by or on behalf of any Indemnitee. Neither the
Issuer nor any Guarantor shall be liable hereunder to any Indemnitee regarding
any settlement, compromise or entry of judgment with respect to any Claim unless
such settlement, compromise or entry of judgment is consented to by the Issuer,
which consent shall not be unreasonably withheld, conditioned or delayed.



--------------------------------------------------------------------------------

Exhibit C

Statement of Terms for Interest – Bearing Commercial Paper Notes of Noble
Corporation

THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC PRIVATE PLACEMENT MEMORANDUM SUPPLEMENT (THE “SUPPLEMENT”)
(IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.

1. General. (a) The obligations of the Issuer to which these terms apply (each a
“Note”) are represented by one or more Master Notes (each, a “Master Note”)
issued in the name of (or of a nominee for) The Depository Trust Company
(“DTC”), which Master Note includes the terms and provisions for the Issuer’s
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in the Master Note.

(b) “Business Day” means any day other than a Saturday or Sunday that is neither
a legal holiday nor a day on which banking institutions are authorized or
required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.

2. Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).

(b) The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below);
(ii) the date on which such Note will be issued (the “Issue Date”); (iii) the
Stated Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note,
the rate per annum at which such Note will bear interest, if any, and the
Interest Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate,
the Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.

(c) Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below). Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year of twelve 30-day
months.



--------------------------------------------------------------------------------

If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.

(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment. The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.



--------------------------------------------------------------------------------

Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds
Rate, LIBOR or Prime Rate, or by the actual number of days in the year, in the
case where the Base Rate is the Treasury Rate. The interest rate in effect on
each day will be (i) if such day is an Interest Reset Date, the interest rate
with respect to the Interest Determination Date (as defined below) pertaining to
such Interest Reset Date, or (ii) if such day is not an Interest Reset Date, the
interest rate with respect to the Interest Determination Date pertaining to the
next preceding Interest Reset Date, subject in either case to any adjustment by
a Spread and/or a Spread Multiplier.

The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.

All times referred to herein reflect New York City time, unless otherwise
specified.

The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.



--------------------------------------------------------------------------------

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655). All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).

CD Rate Notes

“CD Rate” means the rate on any Interest Determination Date for negotiable
certificates of deposit having the Index Maturity as published by the Board of
Governors of the Federal Reserve System (the “FRB”) in “Statistical Release
H.15(519), Selected Interest Rates” or any successor publication of the FRB
(“H.15(519)”) under the heading “CDs (Secondary Market)”.

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, the CD Rate will be the rate on such Interest Determination Date set forth
in the daily update of H.15(519), available through the world wide website of
the FRB at http://www.federalreserve.gov/releases/h15/Update, or any successor
site or publication or other recognized electronic source used for the purpose
of displaying the applicable rate (“H.15 Daily Update”) under the caption “CDs
(Secondary Market)”.

If such rate is not published in either H.15(519) or H.15 Daily Update by 3:00
p.m. on the Calculation Date, the Calculation Agent will determine the CD Rate
to be the arithmetic mean of the secondary market offered rates as of 10:00 a.m.
on such Interest Determination Date of three leading nonbank dealers1 in
negotiable U.S. dollar certificates of deposit in New York City selected by the
Calculation Agent for negotiable U.S. dollar certificates of deposit of major
United States money center banks of the highest credit standing in the market
for negotiable certificates of deposit with a remaining maturity closest to the
Index Maturity in the denomination of $5,000,000.

If the dealers selected by the Calculation Agent are not quoting as set forth
above, the CD Rate will remain the CD Rate then in effect on such Interest
Determination Date.

Commercial Paper Rate Notes

“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published in H.15(519) under the heading
“Commercial Paper-Nonfinancial”.

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, then the Commercial Paper Rate will be the Money Market Yield of the rate
on such Interest Determination Date for commercial paper of the Index Maturity
as published in H.15 Daily Update under the heading “Commercial
Paper-Nonfinancial”.

 

1 

Such nonbank dealers referred to in this Statement of Terms may include
affiliates of the Dealer.



--------------------------------------------------------------------------------

If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.

If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.

“Money Market Yield” will be a yield calculated in accordance with the following
formula:

D x 360

Money Market Yield = x 100

360 - (D x M)

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.

Federal Funds Rate Notes

“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Moneyline Telerate (or any successor service) on
page 120 (or any other page as may replace the specified page on that service)
(“Telerate Page 120”).

If the above rate does not appear on Telerate Page 120 or is not so published by
3:00 p.m. on the Calculation Date, the Federal Funds Rate will be the rate on
such Interest Determination Date as published in H.15 Daily Update under the
heading “Federal Funds/(Effective)”.

If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.

If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.

LIBOR Notes

The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m. London time,
on such Interest Determination Date.



--------------------------------------------------------------------------------

If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation Agent, for loans in U.S. dollars to leading
European banks, for a term equal to the Index Maturity and in a Representative
Amount; provided, however, that if fewer than three banks so selected by the
Calculation Agent are providing such quotations, the then existing LIBOR rate
will remain in effect for such Interest Payment Period.

“Designated LIBOR Page” means the display designated as page “3750” on Moneyline
Telerate (or such other page as may replace the 3750 page on that service or
such other service or services as may be nominated by the British Bankers’
Association for the purposes of displaying London interbank offered rates for
U.S. dollar deposits).

Prime Rate Notes

“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.

If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.

If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.
on that Interest Determination Date.

If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.

If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.



--------------------------------------------------------------------------------

“Reuters Screen US PRIME1 Page” means the display designated as page “US PRIME1”
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).

Treasury Rate Notes

“Treasury Rate” means:

(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the Supplement under the caption “INVESTMENT
RATE” on the display on Moneyline Telerate (or any successor service) on page 56
(or any other page as may replace that page on that service) (“Telerate Page
56”) or page 57 (or any other page as may replace that page on that service)
(“Telerate Page 57”), or

(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or

(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or

(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or

(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in

H.15 Daily Update, under the caption “U.S. Government Securities/Treasury
Bills/Secondary Market”, or

(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30

p.m. on that Interest Determination Date, of three primary United States
government securities dealers selected by the Calculation Agent for the issue of
Treasury Bills with a remaining maturity closest to the Index Maturity specified
in the Supplement, or

(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.



--------------------------------------------------------------------------------

“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

    D x N

Bond Equivalent Yield = x 100

360 - (D x M)

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.

1 Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 397 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of each Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

2 Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof);
(ii) the Issuer or any Guarantor makes any compromise arrangement with its
creditors generally including the entering into any form of moratorium with its
creditors generally; (iii) a court having jurisdiction shall enter a decree or
order for relief in respect of the Issuer or any Guarantor in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or there shall be appointed a receiver, administrator,
liquidator, custodian, trustee or sequestrator (or similar officer) with respect
to the whole or substantially the whole of the assets of the Issuer or any
Guarantor and any such decree, order or appointment is not removed, discharged
or withdrawn within 60 days thereafter; or (iv) the Issuer or any Guarantor
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment of or taking possession by a receiver, administrator, liquidator,
assignee, custodian, trustee or sequestrator (or similar official), with respect
to the whole or substantially the whole of the assets of the Issuer or any
Guarantor or make any general assignment for the benefit of creditors. Upon the
occurrence of an Event of Default, the principal of each obligation evidenced by
such Note (together with interest accrued and unpaid thereon) shall become,
without any notice or demand, immediately due and payable.2

1 Obligation Absolute. No provision of the Issuing and Paying Agency Agreement
under which the Notes are issued shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.

 

2 Supplement. Any term contained in the Supplement shall supersede any
conflicting term contained herein.

 

2 

Unlike single payment notes, where a default arises only at the stated maturity,
interest-bearing notes with multiple payment dates should contain a default
provision permitting acceleration of the maturity if the Issuer defaults on an
interest payment.



--------------------------------------------------------------------------------

Exhibit D Form of Guarantee

GUARANTEE

GUARANTEE, dated as of                 , 2012, of Noble Drilling Corporation, a
corporation organized under the laws of Delaware (“NDC”), and Noble Holding
International Limited, a Cayman Islands exempted company limited by shares
(“NHIL” and, together with NDC, collectively, the “Guarantors” and individually,
a “Guarantor”).

The Guarantors, for value received, hereby jointly and severally agree as
follows for the benefit of the holders from time to time of the Notes
hereinafter described:

1. The Guarantors jointly and severally irrevocably guarantee payment in full,
as and when the same becomes due and payable, of the principal of and interest,
if any, on the promissory notes (the “Notes”) issued by Noble Corporation, a
Cayman Islands exempted company limited by shares which directly or indirectly
owns all of the outstanding equity interests of each Guarantor (the “Issuer”),
from time to time pursuant to the Issuing and Paying Agency Agreement, dated as
of                 , 2012, as the same may be amended, supplemented or modified
from time to time, between the Issuer and the Issuing and Paying Agent (the
“Agreement”).

2. Each Guarantor’s obligations under this Guarantee shall be unconditional,
irrespective of the validity or enforceability of any provision of the Agreement
or the Notes.

3. This Guarantee is a guaranty of the due and punctual payment (and not merely
of collection) of the principal of and interest, if any, on the Notes by the
Issuer and shall remain in full force and effect until all such amounts have
been validly, finally and irrevocably paid in full, and shall not be affected in
any way by any circumstance or condition whatsoever (other than complete
irrevocable payment), including without limitation

(a) the absence of any action to obtain such amounts from the Issuer, (b) any
variation, extension, waiver, compromise or release of any or all of the
obligations of the Issuer under the Agreement or the Notes or of any collateral
security therefore or (c) any change in the existence or structure of, or the
bankruptcy or insolvency of, the Issuer or by any other circumstance (other than
by complete, irrevocable payment) that might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety. Each Guarantor waives
all requirements as to diligence, presentment, demand for payment, protest and
notice of any kind with respect to the Agreement and the Notes.

4. In the event of a default in payment of principal of or interest on any
Notes, the holders of such Notes may institute legal proceedings directly
against any Guarantor or both of the Guarantors to enforce this Guarantee
without first proceeding against the Issuer.

5. This Guarantee shall remain in full force and effect or shall be reinstated
(as the case may be) if at any time any payment by the Issuer of the principal
of or interest, if any, on the Notes, in whole or in part, is rescinded or must
otherwise be returned by the holder upon the insolvency, bankruptcy or
reorganization of the Issuer or otherwise, all as though such payment had not
been made.

6. This Guarantee shall be governed by and construed in accordance with the laws
of the State of New York.



--------------------------------------------------------------------------------

7. (a) Each Guarantor hereby irrevocably accepts and submits to the
non-exclusive jurisdiction of the United States federal courts located in the
Borough of Manhattan and the courts of the State of New York located in the
Borough of Manhattan.

(b) Each Guarantor hereby irrevocably designates, appoints and empowers CT
Corporation System, with offices at 111 8th Avenue, New York, New York 10011, as
their designee, appointee and agent to receive, accept and acknowledge for and
on its behalf, and its properties, assets and revenues, service for any and all
legal process, summons, notices and documents which may be served in any such
action, suit or proceeding brought in the courts listed in Section 7(a) which
may be made on such designee, appointee and agent in accordance with legal
procedures prescribed for such courts, with respect to any suit, action or
proceeding in connection with or arising out of this Guarantee. If for any
reason such designee, appointee and agent hereunder shall cease to be available
to act as such, each Guarantor agrees to designate a new designee, appointee and
agent in the City of New York on the terms and for the purposes of this
Section 7 satisfactory to the Dealer. Each Guarantor further hereby irrevocably
consents and agrees to the service of any and all legal process, summons,
notices and documents out of any of the aforesaid courts in any such action,
suit or proceeding by serving a copy thereof upon the agent for service of
process referred to in this Section 7 (whether or not the appointment of such
agent shall for any reason prove to be ineffective or such agent shall accept or
acknowledge such service) or by mailing copies thereof by registered or
certified airmail, postage prepaid, to it at its address specified in or
designated pursuant to this Guarantee. Each Guarantor agrees that the failure of
any such designee, appointee and agent to give any notice of such service to it
shall not impair or affect in any way the validity of such service or any
judgment rendered in any action or proceeding based thereon. Nothing herein
shall in any way be deemed to limit the ability of the holders of any Notes to
serve any such legal process, summons, notices and documents in any other manner
permitted by applicable law or to obtain jurisdiction over the undersigned or
bring actions, suits or proceedings against the undersigned in such other
jurisdictions, and in such other manner, as may be permitted by applicable law.
Each Guarantor hereby irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any of the aforesaid
actions, suits or proceedings arising out of or in connection with this
Guarantee brought in the courts listed in Section 7(a) and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

8 To the extent that any Guarantor or any of its properties, assets or revenues
may have or may hereafter become entitled to, or have attributed to it, any
right of immunity, on the grounds of sovereignty or otherwise, from any legal
action, suit or proceeding in connection with or arising out of this Guarantee,
from the giving of any relief in any thereof, from setoff or counterclaim, from
the jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
proceeding may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Guarantee, such Guarantor hereby irrevocably and unconditionally waives,
and agrees for the benefit of the holders from time to time of the Notes not to
plead or claim, any such immunity, and consents to such relief and enforcement.



--------------------------------------------------------------------------------

9 Any payments under this Guarantee shall be in United States dollars and shall
be free of all withholding, stamp and other similar taxes and of all other
governmental charges of any nature whatsoever imposed by any jurisdiction in
which any Guarantor is located or from which any such payment is made. In the
event any withholding is required by law, the Guarantors jointly and severally
agree to (i) pay the same and (ii) pay such additional amounts which, after
deduction of any such withholding, stamp or other taxes or governmental charges
of any nature, whatsoever imposed with respect to the payment of such additional
amount, shall equal the amount withheld pursuant to clause (i).

10. The Guarantors jointly and severally agree to indemnify each holder from
time to time of Notes against any loss incurred by such holder as a result of
any judgment or order being given or made for any amount due hereunder or
thereunder and such judgment or order being expressed and paid in a currency
(the “Judgment Currency”) other than United States dollars and as a result of
any variation as between (i) the rate of exchange at which the United States
dollar amount is converted into the Judgment Currency for the purpose of such
judgment or order, and (ii) the rate of exchange at which such holder is able to
purchase United States dollars with the amount of Judgment Currency actually
received by such holder. The foregoing indemnity shall constitute a separate and
independent obligation of the Guarantors and shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid. The term “rate
of exchange” shall include any premiums and costs of exchange payable in
connection with the purchase of, or conversion into, the relevant currency.

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be duly executed
as of the day and year first above written.

 

NOBLE HOLDING INTERNATIONAL LIMITED,

a Cayman Islands exempted company limited by shares

By:

   

Name: 

 

Title:

 

NOBLE DRILLING CORPORATION,

a Delaware corporation

By:

   

Name:

 

Title:

 



--------------------------------------------------------------------------------

Annex 1 Form of Note

(see attached)